Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 1 of 17




                       ([KLELW
               Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 2 of 17


                                 MAJOR LEAGUE CONSTITUTION
                            (originally adopted as the Major League Agreement on January 12, 1921)



                                                         Article I

                         FORMATION AND DURATION OF CONSTITUTION
      This Major League Constitution constitutes an agreement among the Major League Baseball Clubs, each
of which shall be entitled to the benefits of and shall be bound by all the terms and provisions hereof, and it
shall remain in effect through December 31, 2018.


                                                        Article II

                                              THE COMMISSIONER
Sec.1. The Office of the Commissioner of Baseball is an unincorporated association also doing business as
Major League Baseball and has as its members the Major League Baseball Clubs.

Sec. 2. The functions of the Commissioner shall include:

     (a) To serve as Chief Executive Officer of Major League Baseball. The Commissioner shall also have
     executive responsibility for labor relations and shall serve as Chairman, or shall designate a Chairman, of
     such committees as the Commissioner shall name or the Major League Clubs shall from time to time
     determine by resolution.

     (b) To investigate, either upon complaint or upon the Commissioner’s own initiative, any act, transaction
     or practice charged, alleged or suspected to be not in the best interests of the national game of Baseball,
     with authority to summon persons and to order the production of documents, and, in case of refusal to
     appear or produce, to impose such penalties as are hereinafter provided.

     (c) To determine, after investigation, what preventive, remedial or punitive action is appropriate in the
     premises, and to take such action either against Major League Clubs or individuals, as the case may be.

     (d) From time to time, to formulate and to announce the rules of procedure to be observed by the
     Commissioner and all other parties in connection with the discharge of the Commissioner’s duties. Such
     rules shall always recognize the right of any party in interest to appear before the Commissioner and to be
     heard.

     (e) To appoint a President of each League to perform such functions as the Commissioner may direct.

     (f) To make decisions, or to designate an officer of the Commissioner’s Office to make decisions,
     regarding on-field discipline, playing rule interpretations, game protests and any other matter within the
     responsibility of the League Presidents prior to 2000.

Sec. 3. In the case of conduct by Major League Clubs, owners, officers, employees or players that is deemed by
the Commissioner not to be in the best interests of Baseball, punitive action by the Commissioner for each
offense may include any one or more of the following:
               Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 3 of 17
                                      MAJOR LEAGUE CONSTITUTION

     (a) a reprimand; (b) deprivation of a Major League Club of representation in Major League Meetings; (c)
     suspension or removal of any owner, officer or employee of a Major League Club; (d) temporary or
     permanent ineligibility of a player; (e) a fine, not to exceed $2,000,000 in the case of a Major League
     Club, not to exceed $500,000 in the case of an owner, officer or employee, and in an amount consistent
     with the then-current Basic Agreement with the Major League Baseball Players Association, in the case of
     a player; and (f) loss of the benefit of any or all of the Major League Rules, including but not limited to
     the denial or transfer of player selection rights provided by Major League Rules 4 and 5.

Sec. 4. Notwithstanding the provisions of Section 2, above, the Commissioner shall take no action in the best
interests of Baseball that requires the Clubs to take, or to refrain from taking, action (by vote, agreement or
otherwise) on any of the matters requiring a vote of the Clubs at a Major League Meeting that are set forth in
Article II, Section 9 or in Article V, Section 2(a) or (b); provided, however, that nothing in this Section 4 shall
limit the Commissioner's authority to act on any matter that involves the integrity of, or public confidence in,
the national game of Baseball. Integrity shall include without limitation, as determined by the Commissioner,
the ability of, and the public perception that, players and Clubs perform and compete at all times to the best of
their abilities. Public confidence shall include without limitation the public perception, as determined by the
Commissioner, that there is an appropriate level of long-term competitive balance among Clubs.

Sec. 5. Notwithstanding the provisions of Sections 2 and 4, above, the powers of the Commissioner to act in the
best interests of Baseball shall be inapplicable to any matter relating to the process of collective bargaining
between the Clubs and the Major League Baseball Players Association.

Sec. 6. In the case of conduct by organizations not parties to this Constitution, or by individuals not connected
with any of the parties hereto, that is deemed by the Commissioner not to be in the best interests of Baseball, the
Commissioner may pursue appropriate legal remedies, advocate remedial legislation and take such other steps
as the Commissioner may deem necessary and proper in the interests of the morale of the players and the honor
of the game.

Sec. 7. The Office of the Commissioner shall be financed in such manner as the Major League Clubs shall by
rule and/or agreement determine. Audited financial statements for the preceding fiscal year and a proposed
budget for the ensuing year shall be submitted annually by the Commissioner for the approval of the members
of the Executive Council. The Commissioner shall obtain the approval of the Executive Council before
incurring any expenses in excess of the annual budget so approved by the Executive Council, except that the
Commissioner need not secure such approval in the case of expenses that the Commissioner would be required
by law or pre-existing contract to pay in any event.

Sec. 8.
      (a) The Commissioner shall hold office for a minimum term of three years or for such longer term as shall
      be established by the Major League Clubs at the time of the Commissioner’s election. The Commissioner
      shall be eligible to succeed himself or herself.

     (b) Any re-election shall be considered at a Major League Meeting held not less than six months nor more
     than 15 months prior to the expiration of any term. The Commissioner's compensation shall be fixed at
     the time of election.

     (c) No diminution of the compensation or powers of the present or any succeeding Commissioner shall be
     made during the Commissioner’s term of office.


                                                        2
               Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 4 of 17
                                      MAJOR LEAGUE CONSTITUTION

Sec. 9. The election of a Commissioner hereunder shall be at a Major League Meeting; the vote shall be by
Clubs and by written ballot, and to elect shall require the affirmative vote of not less than three-fourths of all
Major League Clubs. The re-election of a Commissioner to succeed himself or herself shall be by Clubs and by
written ballot, and to re-elect shall require the affirmative vote of not less than a majority of all Major League
Clubs. During any period of incapacity of the Commissioner, as determined by a majority of the Executive
Council or by the Commissioner, all the powers and duties of the Commissioner shall be conferred upon and
exercised by the Executive Council. During any vacancy in the Office of the Commissioner, all the powers and
duties of the Commissioner shall be conferred upon and thenceforth exercised by the Executive Council, until a
Commissioner of Baseball has been elected as herein set forth. Notwithstanding the two preceding sentences, in
the event of such incapacity or vacancy and upon the affirmative vote of not less than three-fourths of all Major
League Clubs, a Commissioner Pro Tem may be elected to serve for any period less than three years, with all of
the powers and duties that are conferred upon the Commissioner pursuant to this Constitution.


                                                   Article III

                                        THE EXECUTIVE COUNCIL

Sec. 1. The Major League Executive Council shall be composed of the Commissioner and eight Club members,
four from each League. The Club members shall be appointed by the Commissioner and ratified by the vote of a
majority of the Major League Clubs. Club members shall serve a four-year term, with the term of one member
from each League expiring annually. The Commissioner may designate a substitute or alternate to serve at any
meeting of the Council in the absence of any member of the Council. The Commissioner and five other
members shall constitute a quorum at all meetings. Each member of the Council shall have one vote. In the
case of a division within the Council, the decision of a majority shall be controlling and final. The
Commissioner shall have authority, solely and finally, to determine and decide all jurisdictional questions.

Sec. 2. The Executive Council shall have jurisdiction in the following matters:

     (a) To cooperate, advise and confer with the Commissioner and other offices, agencies and individuals in
     an effort to promote and protect the interests of the Clubs and to perpetuate Baseball as the national game
     of America, and to surround Baseball with such safeguards as may warrant absolute public confidence in
     its integrity, operations and methods.

     (b) To survey, investigate and submit recommendations for change in, elimination of, addition to or
     amendments to any rules, regulations, agreements, proposals or other matters in which the Major League
     Clubs have an interest and particularly in respect to:

         (1) Rules and regulations determining relationships between players and Clubs and between Clubs,
         and any and all matters concerning players' contracts or regulations; and

         (2) Rules and regulations to govern the playing of World Series games, All-Star Games and any other
         contests or games in which Major League Clubs participate and/or games that may be played for
         charitable purposes.

     (c) In the interim between Major League Meetings, to exercise full power and authority over all other
     matters pertaining to the Major League Clubs, not within the jurisdiction granted to the Commissioner
     under this Constitution, including the adoption, amendment or suspension of Major League Rules, for said

                                                        3
               Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 5 of 17
                                     MAJOR LEAGUE CONSTITUTION

     interim; provided that all actions of the Executive Council pursuant to this paragraph (c) shall be noticed
     for action at the next regular or special Major League Meeting for approval or other disposition.

     (d) To submit to the Major League Clubs recommendations as to persons to be considered for election as
     Commissioner whenever a vacancy may exist in that office.

     (e) To review and to either approve or disapprove, in whole or in part, the proposed budget submitted
     annually by the Commissioner for the financing of the Commissioner’s Office and requests by the
     Commissioner for authority to incur expenses in excess thereof.

     Nothing contained in this Section 2 shall be deemed to diminish or curtail the jurisdiction granted to the
Commissioner under Article II hereof or to empower the Executive Council to amend or suspend in any respect
any provisions of this Constitution.

Sec. 3. The Commissioner shall be permanent Chairman of the Executive Council. The members of the
Executive Council shall receive no compensation or reimbursement of expenses for their services as members
thereof.

Sec. 4. The Executive Council shall hold regularly scheduled meetings at least bi-monthly each calendar
year. The Executive Council shall hold such other meetings as may, from time to time, be called at the request
of the Commissioner or a majority of the Major League Clubs. The Executive Council shall establish its own
rules of procedure for all such meetings and shall keep minutes of its meetings.


                                                  Article IV

                             RULES, RESOLUTIONS AND REGULATIONS

      Any rules, resolutions or regulations adopted as provided in this Constitution shall be binding upon the
Major League Clubs and shall not thereafter be amended or repealed except as provided in Article III, Section
2(c), Article V, Section 2 or Article XI, Section 3 hereof. The authority of the Commissioner shall include the
authority to determine finally a disagreement over a rule, resolution, regulation or this Constitution.


                                                  Article V

                                      MAJOR LEAGUE MEETINGS

Sec. 1.
      (a) Four regular Major League Meetings shall be held each year on such dates and at such places as the
      Commissioner shall designate. One such regular meeting shall be held each off-season in December or
      January. The Commissioner may either cancel a regular meeting so called or may fail to call a regular
      meeting if in the Commissioner’s judgment there is not sufficient business to justify holding the
      meeting. The Commissioner may also hold any meeting by teleconference or videoconference or conduct
      any vote by mail, facsimile, electronic mail or other means. At all Major League Meetings, the
      Commissioner shall preside, except that the Commissioner shall not preside at any Major League Meeting
      for the election of a Commissioner or for consideration of the term of office or duties of a
      Commissioner. In the absence of the Commissioner, the presiding officer shall be elected by written
      ballot of a majority vote of the Major League Clubs represented at the meeting. Whatever Clubs shall be
                                                       4
              Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 6 of 17
                                     MAJOR LEAGUE CONSTITUTION

     represented at a Major League Meeting shall constitute a quorum. Each Club at a Major League Meeting
     shall be represented by a person having full authority to act for the Club and to bind the Club on all
     matters. Voting shall be by roll call of the Clubs, in rotating alphabetical order; provided, however, that
     upon the majority vote of all Clubs, the vote shall be by written ballot.

     (b) The Commissioner or the Executive Council or any Major League Club may, from time to time,
     propose to the Major League Clubs the adoption, amendment or rescission of any rule, resolution or other
     matter for action at a Major League Meeting. Except by unanimous consent, no action shall be taken at
     any Major League Meeting upon any matter of which at least 20 days, or at any special meeting upon any
     matter of which at least 10 days, of prior written notice shall not have been given all Major League Clubs
     and the Executive Council. The notice calling any Major League Meeting may specify that the meeting
     shall act in Executive Session either entirely or as to any particular matter specified therein. Upon the
     affirmative vote of a majority of the Major League Clubs represented at a Major League Meeting or at the
     Commissioner’s direction, such meeting shall go into Executive Session. At an Executive Session each
     Club shall be represented by not more than two representatives.

Sec. 2.
      (a) The vote of a majority of the Major League Clubs shall be required for the approval of any of the
      following:

        (1) Any action relating to the process of collective bargaining with the Major League Baseball Players
        Association or with any representative of the Major League umpires;

        (2) Any action relating to scheduling for the championship season;

        (3) Any action relating to the All-Star Game, Division Series, League Championship Series or World
        Series;

        (4) Any action to amend Major League Rule 25 relating to the Uniform Playing Rules and Official
        Scoring Rules; provided, however, that any action to amend the designated hitter rule shall require the
        vote of three-fourths of all Clubs;

        (5) Any action relating to radio, television or other audio or video media (including the Internet or any
        other online technology), including but not limited to any agreement or amendment thereto with any
        other party, pursuant to which there is the grant, license or other transfer of radio, television or other
        audio or video media rights for Major League Baseball games; or

        (6) Any action to extend the term of this Constitution.

     (b) The vote of three-fourths of the Major League Clubs shall be required for the approval of any of the
     following:

        (1) Expansion by the addition of a new Club or Clubs or contraction by the subtraction of a Club or
        Clubs;

        (2) The sale or transfer of a control interest in any Club; provided, however, that a majority vote of all
        Major League Clubs shall be sufficient to approve any such sale or transfer occurring upon the death
        of an owner to a spouse or one or more lineal descendants. For purposes hereof, the term "control"
        shall mean the possession by the transferee, directly or indirectly, of the power or authority to
                                                         5
               Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 7 of 17
                                      MAJOR LEAGUE CONSTITUTION

         influence substantially the management policies of the Club. A sale or transfer of a non-control
         interest in any Club shall require only the approval of the Commissioner;

         (3) The relocation of any Major League Club;

         (4) Any change from the present form of three-division play in either League (e.g., two-division or
         four-division play);

         (5) The realignment of one or more Clubs into a different division(s) or into the other League;
         provided, however, that no Club may be moved to a different division or to the other League without
         its consent;

         (6) Any provision affecting the sharing by the Major League Clubs of revenues from any source;

         (7) Any provision amending this Constitution, except as specifically provided elsewhere in this
         Constitution; or

         (8) The involuntary termination of the rights, privileges and properties of a Major League Club
         pursuant to the procedures of Article VIII hereof.

     (c) Except as specifically provided in Article II, Section 9 and Article V, Section 2(b) of this Constitution,
     all actions to be voted upon by the Major League Clubs shall be decided by a majority vote of all Major
     League Clubs.

     (d) Interpretation and applicability of this Section 2 shall be made by the Commissioner and that decision
     shall be final and non-appealable.

Sec. 3. Special Major League Meetings may be called by the Commissioner and shall be so called whenever
the Commissioner is requested in writing by any eight Major League Clubs. If the Commissioner shall, within
five days after receipt of such request, fail to call a Major League Meeting, any Major League Club so
requesting may call the Major League Meeting.


                                                   Article VI

                                               ARBITRATION
Sec. 1. All disputes and controversies related in any way to professional baseball between Clubs or between a
Club(s) and any Major League Baseball entity(ies) (including in each case, without limitation, their owners,
officers, directors, employees and players), other than those whose resolution is expressly provided for by
another means in this Constitution, the Major League Rules, the Basic Agreement with the Major League
Baseball Players Association, or the collective bargaining agreement with any representative of the Major
League umpires, shall be submitted to the Commissioner, as arbitrator, who, after hearing, shall have the sole
and exclusive right to decide such disputes and controversies and whose decision shall be final and
unappealable. The procedure set forth in this Section is separate from and shall not alter or affect the procedure
set forth in Article V governing the role of the Commissioner at Major League Meetings, or the Commissioner's
powers to act in the best interests of Baseball under Article II.



                                                        6
                Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 8 of 17
                                      MAJOR LEAGUE CONSTITUTION

Sec. 2. The Major League Clubs recognize that it is in the best interests of Baseball that all actions taken by the
Commissioner under the authority of this Constitution, including, without limitation, Article II and this Article
VI, be accepted and complied with by the Clubs, and that the Clubs not otherwise engage in any form of
litigation between or among themselves or with any Major League Baseball entity, but resolve their differences
pursuant to the provisions of this Constitution. In furtherance thereof, the Clubs (on their own behalf and
including, without limitation, on behalf of their owners, officers, directors and employees) severally agree to be
finally and unappealably bound by actions of the Commissioner and all other actions, decisions or
interpretations taken or reached pursuant to the provisions of this Constitution and severally waive such right of
recourse to the courts as would otherwise have existed in their favor. In the event of any legal action other than
as prescribed by Section 1 of this Article VI by any Club (including, without limitation, their owners, officers,
directors and employees) in connection with any dispute or controversy related in any way to professional
baseball, or in the event of noncompliance with any action of the Commissioner, with any action or decision
taken or reached pursuant to the provisions of this Constitution, or with the terms or intent of this Article VI, in
addition to any other remedy that may be available to the Commissioner, the Commissioner may direct that the
costs, including attorneys' fees, to the Office of the Commissioner or any other Baseball entity, whether as
plaintiff or defendant, of any court proceeding or other form of litigation resulting therefrom be reimbursed to
the Office of the Commissioner or such other Baseball entity by such non-complying Club (on its own behalf
and including, without limitation, on behalf of its owners, officers, directors and employees). Nothing herein
shall be construed to limit any rights of indemnity that the Major League Clubs or any Major League Baseball
entity may have against any Club.

Sec. 3. The form of player's contract to be used by the Major League Clubs, and all contracts between Major
League Clubs and their officers and employees, shall contain a clause by which the parties agree to submit
themselves to the jurisdiction of the Commissioner, and to accept the Commissioner’s decisions rendered in
accordance with this Constitution.


                                                   Article VII

                                           SUPERSEDING EFFECT

     This Constitution, and all actions taken pursuant to this Constitution, shall supersede any conflicting
provisions of any other agreement, as amended, whether now existing or hereinafter entered into, to which any
Major League Club is a party and any conflicting actions taken pursuant thereto.


                                                   Article VIII

                                         CLUBS AND TERRITORIES

Sec. 1. Clubs. There shall be 30 Major League Clubs, which agree hereby to act at all times in the best
interests of Baseball. The Clubs shall be organized into two Leagues, the American League and the National
League, with three divisions in each League, as follows:




                                                         7
               Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 9 of 17
                                     MAJOR LEAGUE CONSTITUTION

    American League                    National League
    East                               East
    Baltimore Orioles                  Atlanta Braves
    Boston Red Sox                     Florida Marlins
    New York Yankees                   New York Mets
    Tampa Bay Devil Rays               Philadelphia Phillies
    Toronto Blue Jays                  Washington Nationals
    Central                            Central
    Chicago White Sox                  Chicago Cubs
    Cleveland Indians                  Cincinnati Reds
    Detroit Tigers                     Milwaukee Brewers
    Kansas City Royals                 Pittsburgh Pirates
    Minnesota Twins                    St. Louis Cardinals
    West                               West
    Houston Astros                     Arizona Diamondbacks
    Los Angeles Angels of Anaheim      Colorado Rockies
    Oakland Athletics                  Los Angeles Dodgers
    Seattle Mariners                   San Diego Padres
    Texas Rangers                      San Francisco Giants

Sec. 2. Expansion, Contraction, Realignment, Divisions. Any increase or decrease in the number of or any
realignment of the Major League Clubs or any change from the present form of three-division play shall be
governed by the voting provisions in Article V, Section 2 (b).

Sec. 3. Voluntary Termination. A Major League Club may withdraw from this Constitution only with the
approval of three-fourths of all Major League Clubs, subject to such terms and conditions as the Commissioner
may require, by submitting a written request to withdraw to the Commissioner, making full payment of all
Baseball indebtedness and offering to assign to the Commissioner or the Commissioner’s designee all of the
withdrawing Club’s rights, privileges and other property rights hereunder and under any other Baseball-related
agreement.

Sec. 4. Involuntary Termination. The rights, privileges and other property rights of a Major League Club
hereunder and under any other Baseball-related agreement may be terminated (i) in the event of contraction,
pursuant to Article V, Section 2 (b) (1), or (ii) involuntarily, with the approval of three-fourths of all Major
League Clubs, if the Club in question shall do or suffer any of the following:

     (a) Disband its team;

     (b) Disband its business organization or cease its business;

     (c) Except pursuant to official policies promulgated by the Commissioner, allow gambling of any kind
     upon its grounds or any building owned or controlled by it;

     (d) Offer, agree, conspire or attempt to lose any game participated in by the Club; or fail to suspend
     immediately any player, employee or officer who shall be proved guilty of offering, agreeing, conspiring
                                                       8
               Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 10 of 17
                                        MAJOR LEAGUE CONSTITUTION

     or attempting to lose any such game or of being interested in any pool or wager on any game in which a
     Club participates;

     (e) Fail to present its team at the time and place it is scheduled to play any championship game, unless
     such failure is caused by unavoidable accident in travel or conditions beyond the control of the Club or its
     officers;

     (f) Fail or refuse to comply with any requirement of the Commissioner;

     (g) Willfully violate any provision of this Constitution or any provision of the Professional Baseball
     Agreement, or any rules duly adopted pursuant to either of those agreements;

     (h) Transfer or assign such number of its player contracts as will prevent it from functioning as a Major
     League Club;

     (i) Fail to pay any indebtedness owing to Baseball within thirty days after receiving written notice from
     the Commissioner of default of such payment;

     (j) Fail or refuse to fulfill its contractual obligations;

     (k) Fail to maintain a ballpark suitable for the playing of home Major League Baseball games; or

     (l) Make an assignment for the benefit of its creditors or file a voluntary petition in bankruptcy, or if a
     receiver or trustee in bankruptcy is appointed for the properties and assets of the Club, or if reorganization
     proceedings in bankruptcy are instituted by or against the Club.

Sec. 5. Termination Procedure. The Commissioner shall determine the procedure to be followed with respect
to a termination of a Club’s rights hereunder, whether voluntary or involuntary. Such procedures shall include,
in the case of a proposed involuntary termination, a written charge identifying the basis for the proposed
involuntary termination, and an opportunity for the Club in question to be heard with respect to the charge.

Sec. 6. Effect of Termination. Upon termination of a Major League Club in accordance with Section 3 or 4
hereof, the Commissioner may, but is not required to, cancel and/or make such other disposition of the
terminated Club’s rights, privileges and other property rights hereunder or under any other Baseball-related
agreement as the Commissioner deems appropriate. Without limiting the foregoing, the Commissioner is
hereby authorized and empowered (but not required) to acquire through a designee and operate or dispose of the
baseball park (or leasehold interest therein if such park is leased by such Club) and/or all other baseball
properties, including without limitation the Club and the television, radio and other media contracts of such
Club, the Player Development Contracts of such Club, the trademark and copyright rights of such Club and any
other property, contracts, rights under this Constitution or other rights the Commissioner shall designate. Any
terminated Club shall be obligated to assist in carrying out the provisions of any intended sale or other
disposition and will execute and deliver any and all documents determined by the Commissioner to be
necessary or convenient therefor, including without limitation instruments of conveyance, transfer, lease, bill of
sale, assignment or quit claim. In the event of a failure, refusal or inability of any terminated Club to execute
any and all such documents, each Club agrees i) that the Commissioner shall have the full and complete
authority, to execute any and all such documents on behalf of the terminated Club in order to carry out the
intended sale or other disposition, and ii) that any court of competent jurisdiction may enter any orders,
judgments or decrees necessary to enforce and carry out the provisions hereof and that such Club will not
oppose the entry of any such orders, judgments or decrees. Upon consummation of such purchase or sale, the
                                                         9
               Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 11 of 17
                                      MAJOR LEAGUE CONSTITUTION

Commissioner may first apply the proceeds to the payment of Baseball-related debts of the terminated Club,
and finally any balance remaining thereafter shall be paid over to the terminated Club. The cancellation,
operation, acquisition or disposition of a terminated Club’s rights, privileges and properties shall be conducted
in such manner, if any, as may be decided by the Commissioner in the Commissioner’s sole discretion.

Sec. 7. Effect of Termination on Active Player Contracts and Reservation Rights. Upon a termination of a
Major League Club in accordance with Section 3 or 4 hereof, title to the contracts of all active players then
under contract to the terminated Club and all rights of player reservation of such Club shall, at the option of the
Commissioner, thereupon vest in the Commissioner or a designee of the Commissioner, to be disposed of in
such manner as the Commissioner may determine. The Commissioner may exercise this option with respect to
all or less than all of the active player contracts and reservation rights of the terminated Club.

Sec. 8. Operating Territories. The Major League Clubs shall have assigned operating territories within which
they have the right and obligation to play baseball games as the home Club.

     (a) National League. The National League Clubs shall have the following operating territories:
     Arizona Diamondbacks: Maricopa County in Arizona;

     Atlanta Braves:                  City of Atlanta; and Fulton, Cobb, Gwinnett and DeKalb Counties in
                                      Georgia;

     Chicago Cubs:                    Cook, Lake, DuPage, Will, Kendall, McHenry and Grundy Counties in
                                      Illinois; and Lake and Porter Counties in Indiana; provided, however, that
                                      this territory shall be shared with the Chicago White Sox franchise in the
                                      American League;

     Cincinnati Reds                  Butler, Warren, Clermont and Hamilton counties in Ohio; Boone, Kenton
                                      and Campbell Counties in Kentucky; and Dearborn and Franklin Counties
                                      in Indiana;

     Colorado Rockies:                City of Denver; and Adams, Arapahoe, Boulder, Douglas, Jefferson and
                                      Denver Counties in Colorado;

     Florida Marlins:                 Dade and Broward Counties in Florida; provided, however, that with
                                      respect to all Major League Clubs, Palm Beach County in Florida shall
                                      also be included;

     Los Angeles Dodgers:             Orange, Ventura and Los Angeles Counties in California; provided,
                                      however, that this territory shall be shared with the Los Angeles Angels of
                                      Anaheim franchise in the American League;

     Milwaukee Brewers:               Milwaukee, Ozaukee and Waukesha Counties in Wisconsin;

     New York Mets:                   City of New York; Nassau, Suffolk, Rockland and Westchester Counties
                                      in New York; Bergen, Hudson, Essex and Union Counties in New Jersey;
                                      and that portion of Fairfield County in Connecticut located south of
                                      Interstate 84 and west of Route 58; provided, however, that this territory
                                      shall be shared with the New York Yankees franchise in the American
                                      League;
                                                       10
         Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 12 of 17
                              MAJOR LEAGUE CONSTITUTION


Philadelphia Phillies:        Bucks, Montgomery, Chester, Delaware and Philadelphia Counties in
                              Pennsylvania; and Gloucester, Camden and Burlington Counties in New
                              Jersey;

Pittsburgh Pirates:           City of Pittsburgh and Allegheny County in Pennsylvania;

St. Louis Cardinals:          City of St. Louis; and St. Louis, Jefferson, St. Charles and Franklin
                              Counties in Missouri; and St. Clair, Madison, Monroe and Jersey Counties
                              in Illinois;

San Diego Padres:             San Diego County in California;

San Francisco Giants:         City of San Francisco; and San Francisco, San Mateo, Santa Cruz,
                              Monterey and Marin Counties in California; provided, however, that with
                              respect to all Major League Clubs, Santa Clara County in California shall
                              also be included;

Washington Nationals:         District of Columbia; and Arlington, Fairfax and Prince William Counties,
                              and all independent cities bordering such counties, in Virginia.

(b) American League. The American League Clubs shall have the following operating territories:

Baltimore Orioles:            City of Baltimore; and Baltimore, Anne Arundel, Howard, Carroll and
                              Harford Counties in Maryland;

Boston Red Sox:               Suffolk, Middlesex, Essex, Bristol, Worcester, and Norfolk Counties in
                              Massachusetts; provided, however, that Bristol and Worcester Counties
                              and the territory south and west of Highway 128 in Norfolk County shall
                              be shared with the Pawtucket franchise in the International League;

Chicago White Sox:            Cook, Lake, DuPage, Will, Kendall, McHenry and Grundy Counties in
                              Illinois; and Lake and Porter Counties in Indiana; provided, however, that
                              this territory shall be shared with the Chicago Cubs franchise in the
                              National League;

Cleveland Indians:            Cuyahoga, Lorrain, Medina, Geauga, Lake and Summit Counties in Ohio;
                              provided, however, that Summit County shall be shared with the Akron
                              franchise in the Eastern League;

Detroit Tigers:               Wayne, Monroe, Washtenaw, Oakland, Macomb and St. Clair Counties in
                              Michigan;

Houston Astros:               City of Houston; and Harris, Brazoria, Chambers, Fort Bend, Galveston,
                              Liberty, Montgomery and Waller Counties in Texas;

Kansas City Royals:           Johnson, Wyandotte, Miami and Leavenworth Counties in Kansas; and
                              Clay, Jackson, Cass and Platte Counties in Missouri;

                                               11
              Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 13 of 17
                                    MAJOR LEAGUE CONSTITUTION

     Los Angeles Angels of          Los Angeles, Orange and Ventura Counties in California; provided,
     Anaheim:                       however, that this territory shall be shared with the Los Angeles Dodgers
                                    franchise in the National League;

     Minnesota Twins:               Ramsey and Hennepin Counties in Minnesota;

     New York Yankees:              City of New York; Nassau, Suffolk, Rockland and Westchester Counties
                                    in New York; Bergen, Hudson, Essex and Union Counties in New Jersey;
                                    and that portion of Fairfield County in Connecticut located south of
                                    Interstate 84 and west of Route 58; provided, however, that this territory
                                    shall be shared with the New York Mets franchise in the National League;

     Oakland Athletics:             Alameda and Contra Costa Counties in California;

     Seattle Mariners:              King County in Washington;

     Tampa Bay Devil Rays:          Hillsborough and Pinellas Counties in Florida.

     Texas Rangers:                 Cities of Dallas, Ft. Worth and Arlington; and Dallas and Tarrant Counties
                                    in Texas;

     Toronto Blue                   Jays: Cities of Scarborough, York, East York, North York, Etobicoke and
                                    Toronto, commonly referred to as Metropolitan Toronto.

Sec. 9. Home Television Territories. The definitions of the home television territories of the Major League
Clubs shall be maintained in the Commissioner’s Office. Amendments to such territories shall be made only
with the approval of the Executive Council.


                                                 Article IX

                    CONDUCT OF CHAMPIONSHIP SEASON AND POST-SEASON

Sec. 1. Schedule. The games for each championship season shall be arranged in a written schedule prepared
by the Commissioner, acting in accordance with any standing resolutions passed at a Major League Meeting
and with the Basic Agreement with the Major League Baseball Players Association. No Major League Club
shall schedule or play any exhibition game during the championship season without the prior approval of the
Commissioner.

Sec. 2. Playing Rules. All championship games shall be played under the Official Baseball Rules.

Sec. 3. Parks Not to be Changed During Season. No Club shall change the size or dimensions of its playing
field during the championship season.

Sec. 4. Championship Season and Post-Season. The Commissioner shall have responsibility for all matters
relating to the administration of the championship season and the post-season, which shall be conducted in
accordance with the Major League Rules and the Major League Regulations.


                                                     12
               Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 14 of 17
                                      MAJOR LEAGUE CONSTITUTION

Sec. 5. All-Star Game. The Clubs shall provide the necessary services of players, and, if selected as a host
Club, the park, facilities and equipment needed for the playing of an All-Star Game during each baseball
season. All-Star Games shall be played under the supervision, control and direction of the Commissioner. The
date and the park in which an All-Star Game is to be played shall be determined by the Executive
Council. Each host Club agrees that when it is designated to conduct an All-Star Game, it will provide the park,
facilities and equipment for such a game for a total rental of one dollar and will act as agent for the Major
League Clubs in the conduct of said game.


                                                    Article X

                                    MAJOR LEAGUE CENTRAL FUND

Sec. 1. Maintenance of Major League Central Fund. There shall be maintained for the Major League Clubs
in the Office of the Commissioner a separate account to be known as the “Major League Central Fund” and to
be administered by the Executive Council. All sums received for the account of the parties hereto under this
Constitution shall be deposited in the Major League Central Fund. The Commissioner is hereby appointed the
fiscal agent of the Major League Central Fund.

Sec. 2. All-Star Game Revenues and Expenses. The All-Star Game host Club shall be required to submit
such revenue and expense budgets for the All-Star Game and reasonably related events as may from time to
time be required by the Commissioner. The host Club shall be entitled to reimbursement of its reasonable and
necessary expenses out of such revenues. With the approval of the Commissioner, reimbursement of expenses
included in the budget may be made on application of the host Club periodically in advance of each All-Star
Game. Final settlement pursuant to the approved budget shall be made following submission of a post-game
accounting by the host Club. All-Star Game receipts from the sale of tickets (net of applicable local taxes) shall
be transmitted by the host Club to the Major League Central Fund without deduction for expenses, but the host
Club may retain revenues received from related activities until the final accounting and settlement.

      The net proceeds of each such game and related activities after the payment of expenses shall be deposited
in the Major League Central Fund and shall be credited to the Major League Clubs equally.

Sec. 3. Major League Club Broadcasts. Major League Club practices with regard to the telecasting and radio
broadcasting of games are governed as follows:

     (a) The Clubs hereby agree that each Club shall have, with respect to each game in which it participates,
     the right to authorize the telecast of such game only by means of over-the-air, cable and satellite
     technology, and only within its home television territory.

     (b) Each Club shall have, with respect to each game in which it participates, the right to authorize the
     radio broadcast of such game (1) if such Club is a home Club, over any radio broadcast station in the
     United States, for Clubs in the United States, or in Canada, for Clubs in Canada, except a station whose
     transmitter is not located within 50 miles of such Club’s ballpark and is located within 50 miles of the
     visiting Club’s ballpark, or (2) if such Club is a visiting Club, over any radio broadcast station in the
     United States, for Clubs in the United States, or in Canada, for Clubs in Canada, whose transmitter is
     located within 50 miles of such visiting Club’s ballpark, except as may be agreed by the home Club and
     the visiting Club.


                                                       13
               Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 15 of 17
                                      MAJOR LEAGUE CONSTITUTION

     (c) Each Club shall provide in its ballpark to the visiting Club suitable space to be used for the purposes
     described in subparagraphs (a) and (b), above, together with the ability to install and maintain in such
     ballpark such wires, cables and other equipment and items as may be necessary for such purposes, at the
     expense of the visiting Club or the visiting Club’s rightsholder. Each home Club will additionally admit
     such employees and agents of the visiting Club and the visiting Club’s rightsholder to the home Club’s
     ballpark free of charge as may be necessary for the purposes described in subparagraphs (a) and (b),
     above.

     (d) Each Club hereby agrees, with respect to each game in which it participates, that the other
     participating Club shall have the right, and hereby authorizes the Commissioner to grant to national
     rightsholders the right, to make use of the Club’s trademarks in connection with all productions made
     pursuant to subparagraphs (a) and (b), above, and Section 4, below, and all advertising related thereto. All
     such use of trademarks shall inure to the benefit of the trademark owner and shall be made pursuant to all
     established standards of quality.

Sec. 4. National Broadcasts, Copyright Royalties. Subject to such approving vote of the Major League
Clubs as may be required by Article V, Section 2 of this Constitution, the Major League Clubs grant to the
Commissioner, acting as their agent, with the prior advice and prior consent of the Major League Executive
Council, the exclusive right to sell on their behalf, throughout the United States and other territories as chosen
by the Commissioner, exclusive or non-exclusive television and radio or other video or audio media rights
(including the Internet and any other online technology) (live or taped) to the World Series, League
Championship Series, Division Series, All-Star Games, regular season championship games, spring training
games, exhibition games and other Major League Baseball events. All contracts for the sale of such television,
radio and other video and audio media and online rights shall be administered by the Commissioner on behalf of
the Clubs, and the contracts shall so provide.

      The Clubs further authorize and empower the Commissioner, acting as their agent, to make exclusive
demand and present formal claim on their behalf, by appropriate notice, filings and otherwise, and to negotiate
and enter into settlement agreements with respect to the collection of royalty fees for broadcasts of Major
League Baseball games carried as distant signal programming by cable television systems, satellite providers
and other media providers, pursuant to applicable provisions of the United States, Canada and foreign copyright
laws.

     The proceeds received from the sales of television and radio or other video or audio media rights to the
World Series, League Championship Series, Division Series, All-Star Games, regular season championship
games, spring training games and exhibition games and from copyright royalty fees shall be made payable to
the Commissioner as agent for the Clubs, and when received by the Commissioner, shall be deposited in the
Major League Central Fund and shall be credited to each of them equally.

Sec. 5. Payments from Central Fund, Books of Account. Each of the Major League Clubs hereto hereby
authorizes and directs the Commissioner to make the following payments on its behalf out of the Major League
Central Fund. These payments are to be charged to the Clubs equally.

     (a) There shall be payments of such contributions to the Major League Baseball Players Benefit Plan as
     the Clubs are or may become obligated to contribute to the Benefit Plan by agreement with the Major
     League Baseball Players Association or by action of the Clubs.

     (b) In October of each year, there shall be paid to the Commissioner an amount which shall be sufficient
     for the following purposes:
                                                       14
              Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 16 of 17
                                    MAJOR LEAGUE CONSTITUTION


          (1) to enable the Commissioner, after expenditure of the receipts of the Commissioner’s Office from
          all other sources, to cover (i) the clerical, administrative and operational expenses of the
          Commissioner’s Office and the Executive Council incurred during the fiscal year ending in that
          month pursuant to the budget for such year as approved by the Executive Council, and (ii)
          expenditures for contributions and other non-operational purposes made pursuant to the
          appropriations for such purposes recommended by the Executive Council, and

          (2) to provide, as of the close of each fiscal year, a reserve fund for the Commissioner’s Office of at
          least $10,000,000, or such amount approved by the Executive Council (such reserve fund to be the
          excess of all assets over all liabilities).

     (c) There shall be paid from time to time such amounts as shall be approved by the Executive Council for
     the administrative expenses of the Central Fund and for other purposes common to all Clubs, including the
     compensation and expenses of advisors, attorneys, actuaries and other persons retained or employed by
     the Commissioner in connection with player relations matters and the Major League Baseball Players
     Benefit Plan or other matters.

     (d) The balance of each Club’s share of the Major League Central Fund remaining after said payments
     (less the reserve) shall be paid to the Clubs on or before October 31 of the year in which received, or as
     soon thereafter as possible, unless otherwise determined by the Commissioner.

      The Commissioner may from time to time invest any balance of the Major League Central Fund on hand
in certificates of deposit, obligations of the United States Government, A P rated commercial paper or such
                                                                            1   1

other interest bearing accounts or instruments as have been approved in advance by the Major League Finance
& Compensation Committee.

     Upon termination of the Major League Central Fund, any remaining funds shall be distributed and paid to
the Clubs.

     The Commissioner shall provide and keep true and accurate books of account and records of all receipts
and disbursements and other transactions involving or pertaining to the Major League Central Fund.

      On or before February 15 of each year, the Commissioner shall submit to the Executive Council an
accurate statement of account showing all receipts and disbursements and other transactions involving or
pertaining to the Major League Central Fund during the preceding fiscal year ending October 31 and, in
addition thereto, setting forth a full and complete schedule of all cash obligations of the United States
Government and other property then comprising the Major League Central Fund.

     Each Major League Club shall be furnished a copy of such annual statement and shall be entitled at all
times during business hours to inspect the books of account and records of the Major League Central Fund.

Sec. 6. Termination of Central Fund. The Major League Central Fund shall be in existence continuously
unless and until three-fourths of the Major League Clubs shall have given to the Commissioner written notice
on or before June 30 of any year of their intention to terminate the Major League Central Fund, and upon the
giving of any such notice the Major League Central Fund shall terminate on the 31 day of December of the
                                                                                      st


year following the year in which such notice is given.


                                                      15
               Case 1:20-cv-00632-JSR Document 29-1 Filed 02/21/20 Page 17 of 17
                                       MAJOR LEAGUE CONSTITUTION

                                                    Article XI

                                               MISCELLANEOUS

Sec. 1. Fiscal Responsibility. Each Major League Club shall comply with the Debt Service Rule and any other
rules dealing with fiscal responsibility as may be contained in the then-current Basic Agreement with the Major
League Baseball Players Association, as may be amended in accordance with Article V, Section 2(a)(1).

Sec. 2. Indemnification of Officials. The Major League Clubs hereby jointly indemnify each person who is
now or hereafter serves as the Commissioner of Baseball, or as an employee, officer or director of the Office of
the Commissioner of Baseball, Major League Baseball Properties, Inc., Major League Baseball Enterprises,
Inc., Major League Baseball Advanced Media, L.P., the Major League Scouting Bureau, the Arizona Fall
League, Inc. or any other similar or affiliated entity currently existing or hereafter created to carry out functions
of interest to Major League Baseball or to professional baseball, and each person who is an officer, director,
employee or representative of a Major League Club who has been or is hereafter elected, appointed or selected
by the Commissioner of Baseball or the Commissioner’s designee or the Major League Executive Council to
perform, individually or as a member of a committee, a function related to the Office of the Commissioner of
Baseball or any other matter of interest to Major League Baseball or to professional baseball, whether or not
then acting as such Commissioner of Baseball, employee, officer or director or as such a person so elected,
appointed or selected, against expenses (including attorney’s fees) judgments, fines and amounts paid in
settlement actually and reasonably incurred by him or her in connection with any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or investigative to which he or she
shall have been made a party by reason of his or her being or having served in such capacity if he or she acted in
good faith and in a manner he or she reasonably believed to be in and not opposed to the best interests of
baseball, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his or her
conduct was unlawful. The termination of any action, suit or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the
person did not act in good faith and in a manner which he or she reasonably believed to be in or not opposed to
the best interest of baseball, and, with respect to any criminal action or proceeding, had reasonable cause to
believe that his or her conduct was unlawful.

      The Commissioner shall hereafter be indemnified in any case, provided that he or she has met the
applicable standard of conduct set forth in the preceding portion of this resolution. In the case of any other
person covered by this resolution, indemnification shall be only as authorized in a specific case upon a
determination either by the Commissioner or a majority vote of the Major League Clubs that the
indemnification of the person is proper in the circumstances because he or she has met the applicable standard
of conduct set forth in the preceding portion of this resolution.

Sec. 3. Major League Regulations. The Commissioner shall adopt a set of Major League Regulations relating
to games, ballparks, uniforms and other matters and may otherwise promulgate bulletins and directives binding
on the Major League Clubs (including without limitation their owners, officers, directors and employees) in
matters relating to the Commissioner’s functions and the administration of the game of baseball that are not
inconsistent with this Constitution. Amendments to such Regulations, bulletins and directives may be made in
the discretion of the Commissioner.




                                                         16
